Citation Nr: 0814499	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1980 to 
May 1982 and from December 1990 to June 1991.  He also had 
service in the Reserves.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision and a July 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The April 2003 
decision denied entitlement to burial benefits.  The rating 
decision denied service connection for the cause of the 
veteran's death and basic eligibility for Dependents' 
Education Assistance benefits.


FINDINGS OF FACT

1.  The veteran died in February 2003; according to his death 
certificate, the immediate cause of death was angiosarcoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The disease process leading to the veteran's death is not 
attributable to his active military service.

4.  The veteran was not service connected for any disability 
during his lifetime and a service-related disability did not 
cause or contribute to his death.

5.  At the time of his death, the veteran was not in receipt 
of VA pension or compensation and he did not die while 
hospitalized by VA.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2007).

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has not been established.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).

3.  The criteria for burial benefits have not been met.  
38 U.S.C.A. §§ 2302, 2303 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for Dependency and 
Indemnity Compensation (DIC) claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Notice for DIC claims is to 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id. at 352-
53.

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2003 notice letter, the RO 
notified the appellant of the information and evidence needed 
to substantiate her claim of service connection for the cause 
of the veteran's death, as well as other DIC benefits.  In 
this case, the veteran was not service-connected for any 
disabilities at the time of his death.  He was also not 
receiving compensation or pension at the time of his death.  
Thus, notification regarding those aspects was not necessary.

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence and 
treatment records regarding a relationship between the 
veteran's death and a disability that had its onset during 
service.  The appellant was also told that it was her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Consequently, the Board finds that the 
appellant has been put on notice to submit any pertinent 
evidence that she may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
appellant submitted medical records from multiple private 
treatment providers, including treatment records from the 
time period leading up to the veteran's death.  Although no 
final hospital summary was available, the medical evidence 
obtained is sufficient to decide the claim.  In August 2004, 
the appellant requested a hearing before the RO.  An informal 
conference before a decision review officer was conducted in 
January 2005.  The appellant was told that she still had the 
right to a future hearing, but she did not request one.

In September 2007, the claim was referred to the Director of 
the Compensation and Pension Service to address the 
possibility of a relationship between the veteran's cause of 
death and in-service exposure to ionizing radiation.  In 
December 2007, the Chief Public Health and Environmental 
Hazards Officer issued a medical opinion on the matter, the 
report of which is of record.  Under these circumstances, the 
Board finds that VA has complied with the duties to notify 
and assist required by the VCAA.

II. Analysis

A. Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  A surviving spouse 
of a qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the veteran died on 
February 15, 2003, at the Hospice of Cincinnati.  The 
immediate cause of death was listed as angiosarcoma.  No 
other immediate or underlying causes of death were listed.  
(The record of death was corrected at a later date, but the 
corrections were not of consequence to the issues at hand).

At the time of his death, the veteran was not service 
connected for any disabilities.  In April 1995, he did file a 
claim of service connection for a skin rash, headaches, 
memory loss, and seminoma with the loss of a lung.  However, 
the claims were later denied and he did not appeal the 
denials.

The medical records from the time period leading up to the 
veteran's death contain a November 2002 radiation oncology 
consultation report by R.B.S., M.D., from The Christ Hospital 
in Cincinnati, Ohio.  Dr. R.B.S. noted the veteran's medical 
history that included a previous diagnosis of a mediastinal 
germ cell tumor in 1994.  The veteran underwent chemotherapy 
and a surgical resection in 1994 and had been without 
evidence of disease regarding the germ cell tumor since that 
time.  In early 2002, the veteran began to experience back 
discomfort.  Disc disease was diagnosed, but no further 
significant findings were demonstrated.  In October 2002, the 
veteran developed extremity weakness and was seen Mercy 
Hospital in Fairfield, Ohio.  It was felt that he had acute 
spinal cord compression as a result of an epidural hematoma 
or tumor.

The veteran was then transferred to The Christ Hospital.  In 
November 2002, an MRI of the cervical spine showed a right 
paravertebral soft tissue mass.  It was centered at the C7-T1 
area and extended over the right lung.  A follow-up CT scan 
of the chest confirmed the existence of the mass in the right 
paravertebral area.  The results were thought to be 
consistent with metastatic involvement of the lung.  
Dr. R.B.S.'s final assessment was angiosarcoma of the right 
paravertebral area at T1 diagnosed in November 2002, 
metastatic to the lung.  Dr. R.B.S. did not provide an 
opinion relating the veteran's angiosarcoma to his active 
military service.

Letters dated in December 2002 from W.D.T., M.D., and B.A.M., 
M.D., confirmed Dr. R.B.S.'s diagnosis.  Dr. W.D.T. stated 
that the veteran was suffering from a malignant sarcomatous 
tumor in the right paraspinal superior pulmonary region.  In 
November 2002, Dr. W.D.T. performed a decompression surgery 
from the C7 to T11 region to address the condition.  Dr. 
B.A.M. noted at that time that the veteran was permanently 
disabled due to metastatic sarcoma to the lungs with 
involvement in the spine.  Dr. B.A.M. ultimately completed 
the cause of death section on the veteran's death 
certificate.

Because the veteran was not service connected for 
angiosarcoma at the time of his death and the evidence does 
not indicate that there was another principal or contributory 
cause of death, the competent medical evidence must show that 
the veteran's angiosarcoma was attributable to his active 
military service in order for the appellant's claim to be 
successful.

A review of the medical records does not reveal that any of 
the veteran's treatment providers related the veteran's 
angiosarcoma to his military service.  This includes the most 
recent records from the Hospice of Cincinnati.  Other private 
treatment records, dated from February 2000 to October 2002, 
primarily pertain to treatment for bronchitis and back pain.  
Angiosarcoma is not evidenced in the record prior to November 
2002.  The appellant contends that records from the 
Charleston Area Medical Center and HealthPlus Family Health 
Center, dated in February 2000, show that the veteran should 
have been diagnosed at that time.  Those records do not refer 
to angiosarcoma and no competent medical provider has noted 
that the veteran had angiosarcoma prior to November 2002.  In 
any event, the records from February 2000 do not reference 
the veteran's military service.

The veteran's service medical records do not contain any 
information or evidence pertaining to angiosarcoma or any 
other tumorous cancer.  On two occasions, during his March 
1980 entrance examination and a February 1985 periodic 
examination for Reserves service, the veteran reported that 
he had a history of a "tumor, growth, cyst, [or] cancer."  
However, the veteran explained that he was referring to a 
previous cyst on his neck.  All examinations were normal 
regarding the lungs and the spine.  No tumor or cancer was 
identified during service.  Therefore, in consideration of 
the service medical records and the post-service private 
treatment records, there is no indication that the veteran's 
angiosarcoma was attributable to his active military service.

As a result of the February 2005 informal conference, a 
theory of service connection as a result of exposure to 
ionizing radiation was raised.  The procedural provisions of 
that regulation apply because cancer is considered a 
radiogenic disease, the veteran developed a type of cancer 
that became manifest within the requisite timeframe, and the 
veteran was exposed to ionizing radiation during military 
service.  See 38 C.F.R. § 3.311 (2007).  In accordance with 
those provisions the claim was properly referred to the Under 
Secretary for Health, by way of the Director of Compensation 
and Pension Service, for an advisory opinion.

In December 2007, an opinion was issued by L.R.D., M.D., who 
was the Chief Public Health and Environment Hazards Officer 
for VA.  As documented in the veteran's service records, Dr. 
L.R.D. determined that the veteran was exposed to a dose of 
ionizing radiation during military service of .006 rem.  Dr. 
L.R.D. stated that exposure to ionizing radiation is 
associated with the development of soft tissue sarcomas, but 
the risk appears to be very low at doses of less than 1000 
rads.  Based on studies from the National Institute of 
Occupational Safety and Health, Dr. L.R.D. found that there 
was a .01 percent probability of causation.  In light of that 
result, Dr. L.R.D. gave the opinion that it was unlikely that 
the veteran's angiosarcoma was attributable to occupational 
exposure to ionizing radiation in service.  Based on this 
uncontradicted and persuasive opinion, the Board finds that 
service connection is not warranted for the cause of the 
veteran's death as a result of in-service exposure to 
ionizing radiation.

The veteran also contends that service connection for the 
cause of the veteran's death may be warranted under 38 C.F.R. 
§ 3.309(a).  That provision provides that certain chronic 
diseases, such as malignant tumors or tumors of the spinal 
cord, may be presumed to have been incurred during service if 
the disease becomes manifest to a compensable degree within 
one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The medical records provide no objective evidence that 
angiosarcoma manifested itself to a compensable degree within 
one year of the veteran's separation from either period of 
active military service.  As noted above, angiosarcoma was 
first diagnosed in November 2002, which was over ten years 
after the veteran's separation from his second period of 
service.  Thus, service connection is not warranted for the 
cause of the veteran's death on a presumptive basis.

The Board has considered the appellant's written contentions 
with regard to her claim of service connection for the cause 
of the veteran's death.  While the Board does not doubt the 
sincerity of the appellant's belief that the veteran's death 
was related to his time in service, as a lay person without 
the appropriate medical training or expertise, she is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a disability or the cause of 
a death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Basic Eligibility for Dependent's Educational Assistance

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, basic eligibility exists if, among 
other things, the veteran was discharged from service under 
conditions other than dishonorable and died as a result of 
service-connected disability or a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  38 U.S.C.A. § 3501 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.807, 21.3021 (2007).

In short, the veteran was not service connected for any 
disability during his lifetime and there has been no finding 
that a service-related disability caused or contributed to 
his death.  Consequently, the basic threshold eligibility 
requirements for Dependents' Educational Assistance benefits 
have not been met.

C. Burial Benefits

If a veteran dies during active military service or dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses.  38 U.S.C.A. § 2307 (West Supp. 2007); 38 C.F.R. 
§ 3.1600(a) (2007).  In this case, the Board determined above 
that the veteran was not service connected for any disability 
and he did not die as the result of a service-related 
disability.

If a veteran's death is not service connected, an amount may 
still be paid toward funeral and burial expenses.  
38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600(b) (2007).  
Entitlement to payment of burial expenses may be established 
if:  at the time of death the veteran was in receipt of 
pension or compensation; or the veteran had an original or 
reopened compensation or pension claim pending at the time of 
death and there is sufficient evidence of record on the date 
of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death; or the deceased was a veteran of any war or 
was discharged or released from active service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State).  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).  Additionally, burial benefits are payable if a 
veteran dies from nonservice-connected causes while properly 
hospitalized by VA.  38 U.S.C.A. § 2303(a) (West 2002); 
38 C.F.R. § 3.1600(c) (2007).

(During the pendency of the appeal, the provisions regarding 
burial benefits were amended.  See 71 Fed. Reg. 8215 (Feb. 
16, 2006); 71 Fed. Reg. 44915 (Aug. 8, 2006); 72 Fed. Reg. 8 
(Jan. 3, 2007).  However, the changes to the regulation are 
inapplicable to the appeal at hand.)

The Board finds that the evidence of record does not support 
entitlement to burial benefits.  At the time of his death, 
the veteran was not in receipt of pension or compensation, 
did not have an original or reopened compensation or pension 
claim pending, and the body was not being held by a State.  
Moreover, the veteran did not die while hospitalized by VA.  
Accordingly, entitlement to burial benefits is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35 is denied.

Burial benefits are denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


